Case 1:14-cv-02887-JLK-MEH Document 254 Filed 04/02/20 USDC Colorado Page 1 of 1




                          MINUTE ENTRY FOR SETTLEMENT


  TO:         Docketing

  FROM:       Magistrate Judge Michael E. Hegarty

  DATE:       March 31, 2020

  RE:         Menocal, et al. v. The GEO Group, Inc., 14-cv-02887-JLK

                            Settlement negotiations were held on this date, and no settlement
                            has been reached as to any claims in this action, although the Court
                            and parties will continue to pursue settlement.

                            Settlement negotiations were held on this date and a settlement has
                            been reached as to:

                                    All claims in this action. The parties shall file a stipulated
                                    motion to dismiss on or before April __, 2020.

                                    Claims between                       and             . These
                                    parties shall file a stipulated motion to dismiss on or before
                                    April __, 2020.

              Settlement negotiation, conference, and preparation time involved: ___ hours.

                     A record was made                              No record was made




                               *****************

               X            Supplemental settlement negotiations were held in the above-
                            captioned case, including video, telephone and e-mail discussions,
                            since the initial conference.

              Negotiation and preparation time involved: 4 hours.
